DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6, 11, 13-14 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 8,781,841 B1) in view of Boss et al. (US 2016/0315842 A1). 
As to claim 1, Wang discloses a method [column 1, lines 6-8] comprising: 
receiving, by a computing device, audio data associated with one user of a plurality of users of a virtual meeting hosted by a virtual meeting application [The name recognition engine can be configured to receive voice data from a particular user and interpret the voice data to identify a particular name of the particular user. The identified particular user name can be presented in the graphic portion of the virtual meeting session to identify that the particular user has joined the virtual meeting. column 2, lines 17-23]; and
adjusting, by the computing device, a setting of the virtual meeting application to enable a client device for the another user to receive audio input so as to facilitate a dialog among the users of the virtual meeting [This allows a given endpoint to establish a communication with one or more servers e.g., provisioned at data center meeting zone 140 and/or data center web zone 130, as shown in FIG. 1, with the corresponding client e.g., virtual column 7, lines 52-63].
Wang fails to disclose analyzing the received audio data to identify another user of the plurality of users. 
However, Boss teaches analyzing, by the computing device, the received audio data to identify another user of the plurality of users [Cognitive analyzer 116 (see FIG. 1) receives data from a speech recognition tool that recognizes speech of the user or the first participant during the video conference e.g., the user's speech includes directly addressing the first participant by the name of the first participant. paragraphs 0069-0070].
Wang and Boss are analogous because they are all directed to name recognition of virtual meeting participants. One of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious using the cognitive analyzer taught by Boss in an name recognition of virtual meeting participants such as that of Wang as suggested by Boss, for the obvious purpose of determining that the user is communicating with the first participant, by combining prior art elements according to known methods to yield predictable results. 

As to claim 2, Wang discloses the method of claim 1, further comprising: storing, in a memory, a plurality of speech segments, the plurality of speech segments corresponding to names or aliases associated with the plurality of users of the virtual meeting, respectively [ A name recognition engine can include functionality for use in determining a user's name, including a voice recognition module 194 and/or speech recognition module 196, as well as a data store maintained by or accessible to the name recognition engine 150 including name records. column 7, lines 25-29]. 

storing, in a memory, the names or aliases [column 3, lines 47-52].

As to claim 11, Wang discloses the method of claim 1, wherein the virtual meeting application allows only one of the plurality of users of the virtual meeting to be unmuted at any particular moment in time [column 17,lines 29-33].

As to claim 13, Wang discloses an apparatus [112a on FIG. 2] comprising: 
one or more processors [Processor 186a on FIG. 2]; and 
a memory [Memory Element 184a on FIG. 2] storing instructions that, when executed by the one or more processors [column 6, line 65 to column 7, line 3], cause the apparatus to:
receive audio data associated with one user of a plurality of users of a virtual meeting hosted by a virtual meeting application [The name recognition engine can be configured to receive voice data from a particular user and interpret the voice data to identify a particular name of the particular user. The identified particular user name can be presented in the graphic portion of the virtual meeting session to identify that the particular user has joined the virtual meeting. column 2, lines 17-23]; and 
adjust a setting of the virtual meeting application to enable a client device for the another user to receive audio input so as to facilitate a dialog among the plurality of users of the virtual meeting [This allows a given endpoint to establish a communication with one or more servers e.g., provisioned at data center meeting zone 140 and/or data center web zone column 7, lines 52-63].
Wang fails to disclose analyze the received audio data to identify another user of the plurality of users. 
However, Boss teaches analyze the received audio data to identify another user of the plurality of users [Cognitive analyzer 116 (see FIG. 1) receives data from a speech recognition tool that recognizes speech of the user or the first participant during the video conference e.g., the user's speech includes directly addressing the first participant by the name of the first participant. paragraphs 0069-0070].
Wang and Boss are analogous because they are all directed to name recognition of virtual meeting participants. One of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious using the cognitive analyzer taught by Boss in an name recognition of virtual meeting participants such as that of Wang as suggested by Boss, for the obvious purpose of determining that the user is communicating with the first participant, by combining prior art elements according to known methods to yield predictable results.

As to claim 14, see claim 2’s rejection above.

As to claim 18, see claim 6’s rejection above. 


receive audio data associated with one user of a plurality of users of a virtual meeting hosted by a virtual meeting application [The name recognition engine can be configured to receive voice data from a particular user and interpret the voice data to identify a particular name of the particular user. The identified particular user name can be presented in the graphic portion of the virtual meeting session to identify that the particular user has joined the virtual meeting. column 2, lines 17-23]; and
adjust a setting of the virtual meeting application to enable a client device for the another user to receive audio input so as to facilitate a dialog among the plurality of users of the virtual meeting [This allows a given endpoint to establish a communication with one or more servers e.g., provisioned at data center meeting zone 140 and/or data center web zone 130, as shown in FIG. 1, with the corresponding client e.g., virtual meeting 190a, 190b performing appropriate operations to join a previously scheduled virtual meeting hosted by the data center meeting zone 140. column 7, lines 52-63].
Wang fails to disclose analyze the received audio data to identify another user of the plurality of users. 
However, Boss teaches analyze the received audio data to identify another user of the plurality of users [Cognitive analyzer 116 (see FIG. 1) receives data from a speech recognition tool that recognizes speech of the user or the first participant during the video conference e.g., the user's speech includes directly addressing the first participant by the name of the first participant. paragraphs 0069-0070].
 would have found obvious using the cognitive analyzer taught by Boss in an name recognition of virtual meeting participants such as that of Wang as suggested by Boss, for the obvious purpose of determining that the user is communicating with the first participant, by combining prior art elements according to known methods to yield predictable results.

As to claim 20, see claim 2’s rejection above.
 












Claims 3-5, 7-10, 12 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Boss as applied to claim 1 above, and further in view of Naik (US 2013/0231917 A1).
As to claim 3, the combination of Wang and Boss  fails to disclose speech synthesis of the received audio data using a named entity recognition algorithm. 
However, Naik teaches wherein the analyzing comprises performing speech synthesis of the received audio data using a named entity recognition algorithm [The name pronunciation system also allows a user to utilize more accurately pronounced names for recognition and synthesis for everyday tasks as opposed to relying on substandard pronunciation guessers. paragraph 0030]. 
Wang, Boss and Naik are analogous because they are all directed to names recognition and pronunciation. One of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious using the speech synthesis to pronounce the names taught by Naik in a name recognition system such as that of Wang and Boss as suggested by Naik, for the obvious purpose of the user interface is arranged to receive spoken inputs and/or commands from a user, by combining prior art elements according to known methods to yield predictable results. 

As to claim 4, the combination of Wang and Boss fails to disclose performing speech synthesis of the audio data using a natural language processing algorithm.
However, Naik teaches wherein the analyzing comprises performing speech synthesis of the audio data using a natural language processing algorithm [The pronunciation guesser 202 may have access to a database in data store 106 and/or 312 that includes a lexicon  paragraph 0050]. 
Wang, Boss and Naik are analogous because they are all directed to names recognition and pronunciation. One of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious using the speech synthesis to pronounce the names using a natural language processing algorithm taught by Naik in a name recognition system such as that of Wang and Boss as suggested by Naik, for the obvious purpose of the lexicon includes mono-syllabic components associated with a name in one or more languages, by combining prior art elements according to known methods to yield predictable results. 

As to claim 5, Wang discloses when the received audio data is determined to include information matching one of the plurality of speech segments associated with the another user of the plurality of users of the virtual meeting, to determine whether the audio further includes audio associated with an interrogatory [column 12, lines 20-27].
Wang and Boss fails to disclose further speech synthesis.
However, Naik teaches performing, further speech synthesis [The pronunciation guesser 202 may have access to a database in data store 106 and/or 312 that includes a lexicon of phonetic pronunciations in various languages such as English, German, French, and so on. paragraph 0050]. 
Wang, Boss and Naik are analogous because they are all directed to names recognition and pronunciation. One of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious using the speech synthesis to pronounce the names using a natural language processing algorithm taught by Naik in a name recognition system such as that of Wang and Boss as suggested by Naik, for the obvious purpose of the lexicon includes 

As to claim 7, Wang discloses the method of claim 5, wherein the interrogatory is associated with a new meeting request made by the one user of the plurality of users of the virtual meeting to the another user of the plurality of users of the virtual meeting [column 12, 20-27].  

As to claim 8, Wang discloses the method of claim 7, wherein, when the received audio data is determined to include the interrogatory that is associated with a new meeting request made by the one user of the plurality of users of the virtual meeting to the another user of the plurality of users of the virtual meeting, the method further comprising: creating a calendar meeting text file [column 7, line 64 to column 8, line 10]; and 
sending the calendar meeting text file to a meeting calendar application associated with the another of the plurality of users of the virtual meeting [column 7, line 64 to column 8, line 10]. 

As to claim 9, Wang discloses the method of claim 8, wherein the calendar meeting text file comprises: text associated with a description of a meeting to be made by the another user of the plurality of users; and text associated with a date, start time, and end time of the meeting to be made by the another user of the plurality of users [column 18, lines 27-35].  


including, on the pop-up window, information associated with a task to be performed by the another user of the plurality of users of the virtual meeting based on the interrogatory or made by the one user of the plurality of users of the virtual meeting [column 9, lines 5-41]. 

As to claim 12, the combination of Wang and Boss fails to disclose creating the plurality of speech segments based on speech synthesis of audio data.
However, Naik teaches creating the plurality of speech segments based on speech synthesis of audio data associated with virtual meetings conducted prior to the virtual meeting conducted amongst the plurality of users of the virtual meeting [The name pronunciation system also allows a user to utilize more accurately pronounced names for recognition and synthesis for everyday tasks as opposed to relying on substandard pronunciation guessers. paragraph 0030]. 
Wang, Boss and Naik are analogous because they are all directed to names recognition and pronunciation. One of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious using the speech synthesis to pronounce the names taught by Naik in a name recognition system such as that of Wang and Boss as suggested by Naik, for the obvious purpose of the user interface is arranged to receive spoken inputs 

As to claim 15, see claim 3’s rejection above.

As to claim 16, see claim 4’s rejection above.

As to claim 17, see claim 3’s rejection above.
  




Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection.









Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD GAUTHIER whose telephone number is (571)272-7539.  The examiner can normally be reached on 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD GAUTHIER/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
April 16, 2021